UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                            Before
                                 SIMS, JOHNSON, and COOK
                                   Appellate Military Judges

                        Major NIDAL M. HASAN, Petitioner
                                        v.
                       THE UNITED STATES OF AMERICA
                        and Colonel GREGORY A. GROSS,
                           Military Judge, Respondents

                                  ARMY MISC 20120599

                      Headquarters, III Corps and Fort Hood
                   Colonel Stuart W. Risch, Staff Judge Advocate


For Petitioner: Major Christopher Martin, JA. Captain Kristin McGrory, JA.

For Respondents: No response filed.


                                         22 June 2012

                      ---------------------------------------------------------
                                 SUMMARY DISPOSITION ON
                        PETITION FOR EXTRAORDINARY RELIEF
                       --------------------------------------------------------

Per Curiam:

       This matter is before us as a result of a petition for extraordinary relief filed
by petitioner pursuant to the All Writs Act, 28 U.S.C. § 1651(a) (2006). In a
Petition for Relief in the Nature of an Extraordinary Writ and Application for Stay
of Proceedings, petitioner asks this court to “grant extraordinary relief by: (1)
staying the trial proceedings pending a decision of this Court on the petition, and (2)
issue a Writ ordering the military judge to revoke his order removing Petitioner from
the proceedings.”

       As of the current date, petitioner’s court-martial proceedings have consisted
solely of sessions conducted in accordance with Article 39(a), Uniform Code of
Military Justice, 10 U.S.C. §839 and Rule for Courts-Martial 804(b).

       Under the facts presented by petitioner to this court, both the Petition for
Relief in the Nature of an Extraordinary Writ and Application for Stay of
HASAN  ARMY MISC 20120599

Proceedings are hereby denied without prejudice to petitioner’s ability to file a
similar petition at a later stage of the proceedings.

                                        FOR THE
                                        FOR THE COURT:
                                                COURT:




                                        MALCOLM H. SQUIRES, JR.
                                        MALCOLM     H. SQUIRES, JR.
                                        Clerk of Court
                                        Clerk of Court




                                           2